Citation Nr: 1620353	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-33 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO granted service connection for right ear hearing loss and continued the noncompensable rating for bilateral hearing loss (previously left ear hearing loss).  In October 2009, the Veteran filed a notice of disagreement (NOD), as to the noncompensable rating for bilateral hearing loss.  The RO issued a statement of the case (SOC) in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the claims file.

In October 2013, based upon statements made by the Veteran during the course of the appeal, the Board found that the Veteran had raised the matter of entitlement to a TDIU due to his bilateral hearing loss as a component of the claim for an increased rating (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  In particular, during the August 2012 Board hearing, the Veteran mentioned having problems getting reinstated to his previous position at the California Department of Corrections (CA DoC) due to his inability to pass required hearing evaluations.  See August 2012 Board Hearing Transcript (Transcript), pp. 3-4.  At the same time, the Board also remanded the claims of an increased rating for bilateral hearing loss and a TDIU to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include development and adjudication.  After accomplishing further action, the AMC continued to deny these claims (as reflected in an October 2014 rating decision and an October 2014 supplemental SOC (SSOC)) and returned the appeal to the Board.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, a paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Pertinent to the May 2008 claim for an increased rating, February 2009 audiometric testing revealed no worse than Level II hearing loss in the right ear and Level I in the left ear; and August 2014 audiometric testing revealed no worse than Level I hearing loss in the right ear and Level II in the left ear.

3.  The Veteran's bilateral hearing loss is not shown to be so exceptional or unusual to render the applicable schedular criteria inadequate for evaluating the disability.

4.  The Veteran's only service-connected disability is bilateral hearing loss, rated as noncompensable (zero percent disabling).

5.  The Veteran's single service-connected disability does not meet the minimum percentage requirements for an award of a schedular TDIU, and the weight of the competent, probative evidence indicates that the service-connected bilateral hearing loss has not prevented him from obtaining or retaining substantially gainful employment at any point pertinent to this appeal.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2.  The criteria for a TDIU due to bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
	
Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include AMC ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

January 2009 and May 2010 letters provided such notice with regard to the Veteran's current claim for an increased rating.  These letters indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  These letters also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  The March 2009 rating decision reflects the initial adjudication of the claim for an increased rating after the issuance of the January 2009 letter.  The claim was subsequently adjudicated in a May 2010 SOC and an October 2014 SSOC.  Although only a post-rating communication, specifically the May 2010 SOC, set forth the specific criteria for a higher rating for hearing loss, any timing error with respect to the provision of these criteria was cured by readjudication in the October 2014 SSOC.  Moreover, under the circumstances of this case, the Veteran is not shown to be prejudiced by the timing of such communication.  Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  For these reasons, VA has satisfied its duty to notify.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of private treatment records including reports of audiological evaluations, reports of VA audiological evaluations, as well as the Veteran's service treatment records and VA outpatient treatment records.  Also of record and considered in connection with the appeal is the transcript of the Board hearing, along with written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action to develop any claim herein decided, prior to appellate consideration, is required.  

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the provisions of 38 C.F.R. § 3.103, and that the hearing was legally sufficient. 

Here, during the August 2012 Board hearing, the undersigned VLJ enumerated the issue on appeal at that time, the matter of an increased rating for bilateral hearing loss.  Also, testimony was elicited from the Veteran regarding the nature and severity of his hearing loss symptoms and medical treatment.  Although the undersigned did not explicitly suggest the submission of any specific evidence, additional, pertinent evidence was added to the record pursuant to subsequent remands; hence, any omission in this regard was not prejudicial to the Veteran.

The Veteran has been afforded two VA audiology examinations during the appeal period, the most recent of which was conducted in August 2014.  The Board notes that the examinations afforded the Veteran were adequate to allow proper adjudication of the issues on appeal.  In addition, the Board finds no credible lay or medical evidence demonstrating or alleging a decrease in hearing acuity since the August 2014 VA examination.  Thus, there is no duty to provide further medical examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

Furthermore, as for the TDIU claim, the Board also notes that the purposes of the October 2013 remand were fulfilled, as the record reflects that, in an April 2014 letter, the AOJ provided the Veteran with notice of the information and evidence needed to substantiate a TDIU claim and requested that he complete the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) also provided to him.  In this letter, the AOJ also provided the Veteran an opportunity to identify any pertinent and outstanding records, to include employment records and private treatment records relevant to his service-connected bilateral hearing loss.  However, the Veteran did not submit the VA Form 21-8940 and/or otherwise respond.  Additionally, the record reflects that, in August 2014, the Veteran was provided a VA examination for evaluation of bilateral hearing loss, that contained all necessary findings, to include findings responsive to all of the Board's directives and questions (i.e., the effects the Veteran's hearing loss has on his occupational functioning and activities of daily living (see generally Martinak v. Nicholson, 21 Vet. App. 447 (2007)).  

Therefore, the Board also finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, not strict, compliance is required).  Under these circumstances, the Board finds that no further action in connection with the claims, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of notice is not shown to prejudice the Veteran or to have any effect on the claims.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that with respect to a claim for an increased rating for an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  38 C.F.R. § 4.85, DC 6100.

Under 38 C.F.R. §§ 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  See 38 C.F.R. § 4.85.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See id.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, DC 6100, effective June 1, 1987.  In May 2008, the Veteran filed the instant claim for an increased rating.  He generally contends that his hearing disability is worse than the currently assigned rating.  Therefore, he alleges that he is entitled to a compensable rating for such disability.  However, considering the pertinent evidence in light of the above, the Board finds that the claim for an increased (compensable) rating for hearing loss must be denied.

In February 2009, the Veteran was afforded a VA audiology examination.  Audiometric testing conducted in conjunction with that examination revealed the following pure tone thresholds, in decibels:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
5
25
55
24
LEFT
5
5
55
70
34

The Veteran's speech discrimination score on the Maryland CNC test was 84 percent for the right ear and 92 percent for the left ear.  At that examination, the Veteran reported difficulty in hearing soft voices.  The VA examiner noted that the Veteran's hearing loss had no effects on usual daily activities.

Using Table VI, the results of the Veteran's February 2009 VA audiology examination reveals Level II hearing in the right ear and Level I hearing in the left ear.  These hearing levels warrant a noncompensable (zero percent) rating.  See 38 C.F.R. § 4.85, Table VII.  As the Veteran's hearing thresholds do not meet the criteria for exceptional patterns in hearing impairment under 38 C.F.R. § 4.86, Table VIA is not for application.

In August 2014, the Veteran underwent another VA audiology examination.  Audiometric testing at that time revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
10
45
60
33
LEFT
10
10
60
65
36

The Veteran's speech discrimination score was 92 percent for the right ear and 88 percent for the left ear.  At that examination, the Veteran reported that his hearing loss caused difficulties in understanding his younger grandchildren when they spoke to him and even adults if there was any background noise.  The VA examiner indicated that that the Veteran's hearing loss did impact the ordinary conditions of his daily life.   In particular, the VA examiner identified the functional effects as difficulties in hearing some of the high pitched speech consonants that are present above 2000 Hertz and clearly understanding conversation if background noise is present.

Using Table VI, the results of the Veteran's August 2014 VA audiology examination reveals Level I hearing in the right ear and Level II hearing in the left ear.  These hearing levels also warrant a noncompensable (zero percent) rating.  See 38 C.F.R. § 4.85, Table VII.  As the Veteran's hearing thresholds again do not meet the criteria for exceptional patterns in hearing impairment under 38 C.F.R. § 4.86, Table VIA is not for application.

The Board notes that the claims file also contains private audiological evaluations previously submitted by the Veteran, two from May 2008 and another that is undated.  The results of these evaluations are, however, inadequate for rating purposes, inasmuch as the audiometric testing did not include puretone thresholds at 3000 Hertz in two of these evaluations, and it was not specified whether the Maryland CNC test was used to obtain the speech discrimination scores in all three of these evaluations.  See 38 C.F.R. § 4.85(a) (noting that an examination for hearing impairment for VA purposes must include a Maryland CNC controlled speech discrimination test); 38 C.F.R. § 4.85(d) (an examination for hearing impairment for VA purposes must include, among other things, puretone thresholds at 3000 Hertz).  Notwithstanding, the evaluations do not demonstrate puretone thresholds to be any worse than those measured in the above VA examinations. 

In view of the above, the Board finds that the Veteran is entitled to a noncompensable rating, as is currently assigned.

In evaluating the disability under consideration, the Board has considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  In addition, the Board notes the Veteran's argument that the severity of his symptoms warrants a higher rating.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The Board has considered the functional impairment caused by the Veteran's hearing loss.  In this regard, the Veteran reported that his hearing loss has caused difficulties in understanding his younger grandchildren when they spoke to him and even adults if there was any background noise.  Accordingly, the August 2014 VA examiner identified the functional effects of the Veteran's hearing loss to be difficulties in hearing some of the high pitched speech consonants that are present above 2000 Hertz and clearly understanding conversation if background noise is present.  Given the mechanical nature of deriving ratings for hearing loss, these assertions suggest that the schedular criteria may not be adequate to evaluate the Veteran's hearing loss disability.

Nonetheless, even in considering the Veteran's assertions, the Board finds that such assertions, alone, do not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment.  Moreover, there is no evidence of frequent treatment-much less, hospitalization-for hearing loss, or evidence of any other exceptional or unusual factors associated with the Veteran's hearing loss.  

Further, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Veteran's bilateral hearing loss is appropriately rated as a single disability.  Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As such, the holding in Johnson need not be addressed further.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that that the claim for an increased (compensable) rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

As previously mentioned, in October 2013, based upon statements made by the Veteran during the course of the appeal, the Board expanded the appeal to include the matter of entitlement to a TDIU due to bilateral hearing loss.  Through various communications, to include the Veteran's testimony at the August 2012 Board hearing, the Veteran mentioned having problems getting reinstated to his previous position at the CA DoC due to his inability to pass required hearing evaluations.  See October 2009 NOD; July 2010 VA Form 9.

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, the Veteran has one service-connected disability, now rated as noncompensably (zero percent) disabling, and therefore does not meet the criteria for a schedular TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, as mentioned above, if a veteran does not meet the percentage standards but is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability, the claim should be submitted to the Director of Compensation and Pension Service for consideration.  38 C.F.R. § 4.16(b).  However, the Board finds that the procedures for extra-schedular TDIU consideration are not invoked in this case.

The evidence of record shows that the Veteran retired from the CA DoC in May 2005, and that he returned to work for the CA DoC as a retired annuitant.  See February 2009 Veteran Statement.  According to the Veteran, prior to completing his hours as a retired annuitant in 2008, the CA DoC began processing paperwork in order to reinstate him as a full-time correctional counselor supervisor.  See id.  However, prior to reinstating him on a full-time basis, he was required to meet all the qualifications of a Peace Officer, to include passing a hearing evaluation.  See id.  In this regard, the Veteran has reported failing multiple hearing tests.  See February 2009 Veteran Statement; October 2009 NOD; July 2010 VA Form 9; Transcript at pp. 3-4.  In such reports, however, the Veteran has not conclusively stated one way or another whether he was ultimately denied reinstatement, making his employment history unclear. 

Notably, during the February 2009 VA examination, the VA examiner indicated that the Veteran had current occupational noise exposure from the firing range at the CA DoC, but that he "wears ear protection."  The VA examiner also indicated that the Veteran's hearing loss had "[n]o significant effects" on occupation.  Moreover, during the August 2014 VA examination, the Veteran reported that his hearing was tested at the CA DoC for reinstatement for a position previously held there, and that he did not pass the test initially.  However, he further reported that after the hearing test was repeated, he was reinstated to his position at the CA DoC.  The August 2014 VA examiner opined that it was less likely as not (less than 50 percent probability) that the Veteran's hearing loss, alone, rendered him unable to obtain or retain substantially gainful employment.  

Significantly, the Veteran has not made any definitive statements that he was unemployable due to his hearing loss during the appeal period.  Furthermore, there is otherwise no suggestion that the Veteran has been unable to obtain or maintain gainful employment due to his hearing loss.  In this regard, as previously mentioned, the RO provided the Veteran with an opportunity to submit a VA Form 21-8940 and identify any pertinent and outstanding records relevant to the claim for a TDIU.  However, the Veteran did not respond, to include submitting the provided VA Form 21-8940 and/or additional evidence regarding the claim.  

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that the claim for a TDIU due to bilateral hearing loss must be denied.  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Here, the weight of such evidence indicates that the functional effects of the Veteran's hearing loss has not rendered him unable to obtain or retain substantially gainful employment due solely to his hearing loss at any point pertinent to the claim.  Rather, the evidence indicates that the Veteran was eventually reinstated to his position at the CA DoC despite reported hearing loss, to include any resulting functional effects.  Further, the Veteran has provided very little information concerning his employment status and/or history, even failing to respond to the RO's requests for such information and/or related information.  As such, the Veteran has made no clear assertions concerning the functional effects of his hearing loss as it relates to his occupation or work, let alone any clear assertions that he is unemployable due to his hearing loss.  Given the entirety of the evidence of record, the Board finds that any resulting functional impairment from the Veteran's hearing loss has not been shown to be so severe as to preclude all forms of substantially gainful employment.  In short, the weight of the competent, probative evidence indicates that the Veteran's service-connected bilateral hearing loss has not rendered him unemployable during the relevant time period.

Under these circumstances, the Board finds that the procedures for referring this matter for extra-schedular consideration are not met, and the claim for a TDIU must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a TDIU at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

Increased (compensable) rating for bilateral hearing loss is denied.

A TDIU due to bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


